DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 30, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Butler (US 2014/0214561) in view of Holman (US 2015/0186969) and official notice.
	Regarding claim 36, Butler discloses a method including obtaining by a processor order data for an order wherein the data is customized for a customer (abstract, Fig. 1, par. 13, 18-20, customer food order is placed, Figs. 5, 6, order data for Mr. Jones at table 77), obtaining components data for the components of the order (Fig. 5, order includes chicken, potatoes, butter, peas, etc.), acquiring additional data corresponding to the customer (abstract, Fig. 2, par. 14, 18-20, customer name and table number are received), assembling label data for a label that includes the order 
	The method of Butler differs from the claimed invention in that the components data does not include nutritional information and a content indicia associated with a social media account of the customer is not placed on the label.
	The examiner gives official notice that it is well-known to place various information on a label related to an order and the particular information provided would be a matter of design choice. 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the current invention to modify the method of Butler so that a content indicia associated with a social media account of the customer is placed on the label, as taught by official notice and in light of design choice, because modifying the other teachings of the prior art with this well-known matter would merely yield predictable results and to provide additional information associating the order with a particular customer.
	Holman discloses a system for providing customized food items wherein nutritional information for components is provided (Figs. 2A-2D).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the current invention to modify the method of Butler to include providing 
	Regarding claims 37 and 38, the substrate includes an adhesive (par. 15, adhesive on label).  Stickers and tape are well-known types of adhesive.  Regarding claim 39, the customer indicia includes a customer name (Fig. 1-2, par. 14).  Regarding claim 40, the label is for a food item (par. 13, food order).  It is well-known to place labels on food wrappers.   

4.	Claims 29-35 are rejected under 35 U.S.C. 103 as being unpatentable over Butler (US 2014/0214561) in view of Holman (US 2015/0186969) and official notice and further in view of Mehdizadeh (US 2013/0151267) and Lindenberg (US 2015/0235199).
Regarding claim 29, Butler in view of Holman and official notice shows many of the features of the invention set forth in the rejection above and also shows printing the customized label to be affixed to the item which is delivered to the customer (Butler, par. 23, label is printed and attached to food item, item is delivered to customer).  
However, Butler in view of Holman and official notice fails to show posting some details of the order to a social media account linked to the customer, confirming when the customer picks up the order through a camera system, tracking subsequent orders of some order details, and crediting a customer account with credits based on the subsequent orders.
Mehdizadeh shows confirming when a customer picks up an order through a camera system (par. 27-29, camera confirms person’s identity when customer picks up item in lockbox).

Lindenberg discloses a method for performing a transaction related to a customer order wherein some of the order details are posted on a social media account (par. 60, purchase information is published on a social media platform).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the current invention to modify the method of Butler et al. to include posting some details of the order to a social media account linked to the customer, as taught by Lindenberg, to provide customers with a notice that their order has been received.
	The examiner gives further official notice that it is well-known to track subsequent orders including order details and to credit a customer account based on the subsequent orders (see Postrel, US20110010238, par. 89, transactions are tracked and reward points are added to customer account), such as at coffee shops, restaurants, etc. that provide incentives to regular customers for making subsequent orders.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Butler et al. to include tracking subsequent orders including order details and crediting a customer account based on the subsequent orders, as taught by official notice, because modifying the other teachings of the prior art with this well-known features would merely yield 
	Regarding claims 30-35, the features of the invention recited in these claims have already been addressed in the rejection above or in previous rejections.  The examiner points out that the particular information or image placed on the label would be a matter of design choice since these things have not been shown to serve any particular purpose or solve any stated problem.

Response to Arguments
5.	Applicant's arguments filed August 30, 2021 have been fully considered but they are not all persuasive.  Applicant argues that the rejections under double patenting, U.S.C. 101, and U.S.C. 103 should be withdrawn.  It is noted that a terminal disclaimer has been filed to address the double patenting rejection and the claims subject to the rejection under U.S.C. 101 have been cancelled.  Regarding the rejection under U.S.C. 103, it is asserted that the prior art fails to show all of the recited features, in particular, the new features added in the amendment related to tracking order details, crediting a customer account with credits, and providing a social media content indicia on a label.
	The examiner agrees with applicant’s arguments regarding the rejections under U.S.C. 101 and double patenting and has withdrawn these rejections.  However, the examiner disagrees with applicant’s arguments related to the rejection under U.S.C. 103 and stands by the rejection above which has been revised to address applicant’s arguments and claim amendments.  The examiner notes that many of the claim features, especially the newly added features, are very generic and are not tied together 

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited on PTO Form 892 enclosed herewith.

7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R BUCHANAN whose telephone number is (571)272-8134.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 5712726790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

CHRISTOPHER R. BUCHANAN
Examiner
Art Unit 3627


/C.R.B/Examiner, Art Unit 3627



/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627